Citation Nr: 0532729	
Decision Date: 12/05/05    Archive Date: 12/21/05

DOCKET NO.  04-21 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a back disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel
INTRODUCTION

The veteran served on active duty from November 1979 to May 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Hartford, Connecticut, 
Regional Office (RO).

The veteran provided testimony in support of his appeal at a 
video conference hearing that was chaired by the undersigned 
in April 2005.

The issue of entitlement to service connection for a back 
disability, on the merits, will be addressed in the REMAND 
portion of the decision below, and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 1997 decision, the Board denied service 
connection for a back disability.

2.  Evidence associated with the file since October 1997, 
bears directly and substantially upon the specific matter 
under consideration, is neither cumulative nor redundant, and 
by itself or in connection with evidence previously assembled 
is so significant it must be considered in order to fairly 
decide the merits of the claim. 


CONCLUSIONS OF LAW

1.  The October 1997 Board decision, which denied service 
connection for a back disability, is final.  38 U.S.C.A. 
§§ 7103(a), 7104(a) (West 1991); 38 C.F.R. § 20.1100(a) 
(2005). 

2.  New and material evidence has been received since the 
October 1997 Board decision, and the claim for service 
connection a back disability is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants under the 
Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  
Because the Board is granting the petition to reopen the 
claim, and further assistance and notice is unnecessary.  
Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).

Generally, in order to prove service connection, there must 
be (1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus, or link, between the 
current disability and the in-service disease or injury.  
See, e.g., Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Pond v. West, 12 Vet. App. 341, 346 (1999).

The record shows that the RO denied service connection for a 
back disability in rating decisions issued in October 1989 
and April 1992.  The veteran appealed the latter, and the 
Board denied the appeal, by decision dated in October 1997.

Board decisions are final on the date stamped on the face of 
the decision, unless the Chairman of the Board ordered 
reconsideration of the decision.  38 U.S.C.A. §§ 7103(a), 
7104(a) (West 2002); 38 C.F.R. § 20.1100.  

Once final, a decision can only be considered on the merits 
if new and material evidence is received since the time of 
the prior adjudication.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991); 
Evans v. Brown, 9 Vet. App. 273 (1996).

When determining whether the veteran has submitted new and 
material evidence sufficient to reopen a claim, consideration 
must be given to all the evidence since the last final denial 
of the claim.  Evans.  In the present case, the October 1997 
Board decision, which the veteran did not appeal nor asked to 
be reconsidered, was the last final denial of the veteran's 
service connection claim.  Thus, the evidence to be reviewed 
for purposes of determining whether new and material evidence 
sufficient to reopen the claim has been received is the 
evidence that was associated with the record since October 
1997.

Amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence apply to any applications to 
reopen a finally decided claim received on or after August 
29, 2001.  The amendments are not applicable to this case, as 
the veteran's application to reopen was received at the RO in 
March 2001.

For applications to reopen filed prior to August 29, 2001, 
new and material evidence means evidence not previously 
submitted to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

Additionally, it has been held that, in determining whether 
evidence is new and material, the "credibility of the 
evidence is to be presumed."  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The evidence before the Board in October 1997 included the 
veteran's service medical records, as well as private and VA 
medical records, to include a December 1991 VA examination 
report and opinion, suggesting a nexus between the current 
back disability and service.  In the decision, the Board 
determined that the 1991 VA medical opinion lacked probative 
value because it relied on the veteran's unsubstantiated 
rendition of his medical history.  Specifically, the Board 
noted that the opinion did not take into consideration a 
post-service 1982 motorcycle accident as a result of which 
the veteran had fractured his lower back.  After weighing all 
the evidence of record, the Board found that the 
preponderance of the evidence was against the veteran's 
claim.

Since October 1997, additional VA medical evidence has been 
added to the file, including a May 2002 VA opinion linking 
the current back disability to the post-service motorcycle 
accident, and not to service, and a March 2003 opinion from 
another VA physician linking the current back disability to 
"the injury he sustained in the military."  Both physicians 
reported having reviewed the claims folder.

Also added to the record since October 1997 is the testimony 
offered by the veteran in April 2005, reporting that his back 
disability began after an injury while doing sit-ups or push-
ups during basic training.

The March 2003 VA medical opinion is clearly new.  There was 
no previous medical opinion linking a current back disability 
to service.  This evidence is also material, as it bears 
directly and substantially upon the specific matter under 
consideration and is significant enough to need to be 
considered in order to fairly decide the merits of the claim.  
Accordingly, having received new and material evidence, the 
veteran's claim of entitlement to service connection for a 
back disability is reopened. 


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a back disability is 
reopened and, to that extent, the appeal is granted. 


REMAND

The Board must now determine, on the merits, whether 
entitlement to service connection for a back disability is 
warranted.  Before that determination is made, however, the 
case needs to be remanded for re-examination and another 
etiology opinion, in order to reconcile both recent VA 
medical opinions of record.

it is not clear either whether the veteran has a current low 
back disability, as both VA physicians gave impressions, in 
May 2002 and March 2003, of low back pain, while a VA 
physician who signed a consultation note in June 2003, gave 
an impression of lumbosacral neuralgia and stated that there 
was no spondylolisthesis associated with a pars defect noted 
on X-rays.  Pain without underlying cause, does not satisfy 
the requirement for a current disability.  Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).

Additionally, the veteran reported, at the April 2005 
hearing, VA medical treatment as recently as four or five 
weeks prior to the hearing.  The more recent VA medical 
evidence in the file is the above mentioned June 2003 medical 
consultation.  Thus, as he has identified outstanding VA 
medical evidence, VA needs to attempt to obtain any 
outstanding VA records.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA is deemed to have constructive knowledge of 
all VA records and such records are considered evidence of 
record at the time a decision is made). 

Accordingly, this case is remanded for the following 
development:

1.  The RO/AMC should secure all records 
of VA treatment for a back disability 
since June 2003.

2.  Once the above development has been 
completed, the RO/AMC should schedule the 
veteran for a medical examination of his 
back, by the appropriate specialist, to 
determine whether the veteran has a 
current back disability that is 
etiologically related to service.  

The examiner should review the claims 
folder and note such review in the 
examination report or in an addendum.  
Thereafter, the examiner should state 
whether a diagnosis of a back disability 
is warranted, and if so, express an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
probability) that that disability began 
in service or is otherwise the result of 
a disease or injury in service.

The examiner should be aware of, and 
discuss as appropriate, the veteran's 
history of November 1979 inservice 
complaints of low back pain with an 
assessment of a muscular strain, right 
lumbar region, and his 1982 post-service 
motorcycle accident, which reportedly 
resulted in a fractured lumbar spine.

The examiner should provide a rationale 
for all opinions made and conclusions 
reached.

3.  After ensuring that the development 
is complete and all opinions are of 
record, the RO/AMC should re-adjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the RO/AMC should 
issue an SSOC, and return the file to the 
Board, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


